Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on October 28, 2021 has been entered.


Response to Remarks
Regarding the second point raised in the rejection of Claim 1; the amended portion of Claim 1 being addressed is the content of cancelled claim 2, previously rejected by relying on Nishide et al. (US 6,602,082).   Applicant’s assertions with respect to Kamiya do not apply to this aspect of claim limitations in terms of having been rejected.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.


Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 6,602,082) in view of Kamiya (US 2015/0325950).

With respect to Claim 1; Nishide et al. shows a lever-type connector [Fig. 10] comprising: a mating housing 10 having a cam boss 14; a housing 20 that is fitted into and removed from the mating housing [Fig. 13]; and a lever 60 that is rotatably supported by the housing via a support shaft 45, has a cam groove 64 engaging with the cam boss 14, and is rotated from a temporary locking position [Figs. 13-15] to cause the cam groove 64 to 14, thus moving the mating housing 10 toward the housing 20 and  fitting  the  mating  housing and  the  housing to  each  other,  wherein  the  lever 60 
includes a temporary locking arm portion 66 that has a temporary locking portion 68 and is elastically deformable [Col. 8, lines 1-12], the housing 20 includes a temporarily locked portion 49  that is temporarily locked to and unlocked from [Fig. 13] the temporary locking portion 68 of the temporary locking arm portion 66, the mating housing 10 includes a release rib portion 16 that releases a temporary locking state of the temporary locking portion 68 of the temporary locking arm portion 66 and the temporarily locked portion 49 of the housing, and the cam groove 64 of the lever 60 includes a boss pick-up portion [one side of 64a] and a boss holding portion [side opposite of 64a] that engage with the cam boss 14, wherein the boss holding portion [side opposite of 64a] faces the boss pick-up portion [one side of 64a]  in the cam groove 64, and the boss holding portion is configured to hold the cam boss 14 in a state where the mating housing and the housing are temporarily set [Fig. 13], and the cam groove 64 of the lever 60 includes a boss receiving portion [where 64a ends within 64] that receives the cam boss 14 when the temporary locking state of the temporary locking portion 68 of the temporary locking arm portion 66 and the temporarily locked portion 49 of the housing is released in a state where the mating housing and the housing are temporarily set.
	However Nishide et al. does not show or teach the temporary locking portion configured to apply a force inward towards a center of the housing [Fig. 13].
	Kamiya shows an analogous lever-type connector [Fig. 1] in which the lever 30 includes a temporary locking arm portion 36 that has a temporary locking portion [unmarked protrusion – Fig. 6] and is elastically deformable [0100] and configured to apply a force inward towards a center of the housing.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov                                                                            
          
             If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

[AltContent: textbox (VANESSA GIRARDI )]

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833